Title: To James Madison from Benjamin W. Crowninshield, 23 June 1816
From: Crowninshield, Benjamin W.
To: Madison, James



Dear Sir,
Washington 23d. July 1816

The within dispatches were recd from the Medn. yesterday by the John Adams, and as Mr. Monroe is to be absent until Tuesday , I have taken the liberty to enclose his also.
The Dey seems disposed to quarrel, but with the force there & to be there, I think he would be prevented from doing us any mischief.
The part the Spaniards have pursued as relates to the Brig, is very reprehensible.
A fast sailing Brig is going to sail with provisions from N York for the squadron, so that any disposition that is to grow out of these dispatches can quickly be put in a train for execution.
The letter from the Dey to yourself I have not seen.  Please to send the Secy. of States letters back, as I feel a delicacy in sending them.  With great respect I am truly yours

B W Crowninshield


The dispatches to the Secretary of State have been sent for by Mr. Graham, and I have taken them out of this parcel since Mr. Crowninshield left me.  Most respectfully,


Benjamin Homans

